DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 November 2022 has been entered.

Response to Amendment
The Amendment filed 9 November 2022 has been entered.  Claims 1-8 and 10 remain pending in the application.  Claims 11-18 were previously withdrawn as being drawn to a non-Elected Invention. The previous Office Action was mailed 9 August 2022. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8, and 10 are rejected under 35 U.S.C. 103 as obvious over Salla (2017/0247296) in view of De Stefano (2017/0174975) (cited previously).
Regarding independent claim 1, Salla discloses A lost circulation material (LCM) composition (abstract “self-healing hardened resins formed from the same” referring to “compositions including a plurality of capsules each independently comprising an outer wall and an inner compartment, the inner compartment independently comprising at least one of a first hardenable resin, a first hardener or activator, and a solvent” and [0061] “the method can include lost-circulation management, such as by placing the composition in a subterranean region experiencing fluid loss and hardening the composition”; note also [0051] “The composition also includes a material outside the outer wall of the plurality of capsules including at least one of a second hardenable resin, a second hardener, and a second activator”) comprising: 
5 to 75 wt% of an emulsified ([0048] “As used herein, a “carrier fluid” refers to any suitable fluid for suspending, dissolving, mixing, or emulsifying with one or more materials to form a composition” and [0105] “a mixture including the composition … can include … emulsifiers” = the mixture including the composition is emulsified) epoxy resin ([0072] “The hardenable resin can be any suitable material that can be cured” such as [0076] “an epoxy-based resin monomer” and [0074] “Any suitable proportion of the composition can be a hardenable resin. For example, about 0.01 wt % to about 99 wt % of the composition can be the second hardenable resin, or about 10 wt % to about 90 wt %, or about 0.01 wt % or less, or about 0.1 wt %, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 14, 16, 18, 20, 25, 30, 35, 40, 45, 50, 55, 60, 65, 70, 75, 80, 85, 90, 91, 92, 93, 94, 95, 96, 97, 98, or about 99 wt % or more”); 
an emulsifier comprising a polyaminated fatty acid ([0105] “a mixture including the composition … can include … emulsifiers” such as “LE SUPERMUL™, EZ MUL® NT, and FORTI-MUL® emulsifiers”; these are a polyaminated fatty acids, and Applicant uses LE SUPERMUL™ in the Examples); 
5 to 25 wt% water ([0103] “a mixture including the composition … can include any suitable fluid” such as “water, brine, produced water, flowback water, brackish water, and sea water” and [0048] “The fluid can form about 0.001 wt % to about 99.999 wt % of a composition, or a mixture including the same, or about 0.001 wt % or less, 0.01 wt %, 0.1, 1, 2, 3, 4, 5, 6, 8, 10, 15, 20, 25, 30, 35, 40, 45, 50, 55, 60, 65, 70, 75, 80, 85, 90, 95, 96, 97, 98, 99, 99.9, 99.99, or about 99.999 wt % or more”); 
0.1 to 10 wt% of a crosslinker ([0088] “the first or second hardenable resin can include a polymer including disulfide groups, such as an epoxy resin comprising disulfide groups (e.g., an epoxy-resin that can be crosslinked by disulfide-containing hardeners or activator, or epoxy-resins including disulfide groups and crosslinked by via amine hardeners or activators or by other curing chemistry)” such as “diethylenetriamine (DETA)” and [0082] “Any suitable proportion of the composition can be the hardener or activator. For example, about 0.01 wt % to about 99 wt % of the composition is the second hardener or activator, or about 10 wt % to about 90 wt %, or about 0.01 wt % or less, or about 0.1 wt %, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 14, 16, 18, 20, 25, 30, 35, 40, 45, 50, 55, 60, 65, 70, 75, 80, 85, 90, 91, 92, 93, 94, 95, 96, 97, 98, or about 99 wt % or more”); and 
an optional cementitious and/or weighting agent ([0105] “a mixture including the composition … can include … density control agents, density modifiers”), 
wherein the LCM composition has “density control agents, density modifiers” ([0105]) and is capable of being injected through a drill bit of a drill string into a lost circulation zone in wellbores (e.g., [0115] “The system can also include a pump configured to circulate the composition through the drill string, through the drill bit, and back above-surface through the annulus”).
As above, even if it is somehow found that Salla fails to anticipate using these specific chemicals together in the disclosed amounts per se, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Salla to use this particular combination of chemicals, in order to provide a specific embodiment within the general conditions disclosed by Salla.  
Regarding 0.1-20 wt% emulsifier, Salla does not specify how much of the “emulsifiers” such as “LE SUPERMUL™, EZ MUL® NT …emulsifiers” ([0105]) are included.
Nevertheless, this appears to be an ordinary amount of emulsifiers to include in a lost-circulation pill.  For example, De Stefano teaches “wellbore strengthening material (WBS)” (abstract) such as “a lost circulation material that seals or otherwise impedes the flow of wellbore fluids into intervals of the wellbore experiencing fluid loss” ([0017]) wherein “The type and amount of emulsifier used in an invert emulsion fluid can significantly affect the strength of the emulsion and therefore, the selection of the emulsifier is an important consideration for fluids disclosed herein. … the emulsifier should be present in the formulated fluid in an amount from about 1.5 to 15 ppb, or from about 3 to 12 ppb, or from about 6 to 9 ppb. The amount of emulsifier used may vary depending on if a strong emulsifier or a weak emulsifier is used” ([0052]).  
1.5-15 ppb (pounds per barrel) = ~4.3-43 kg/m3, which for a density of e.g. 75 pcf (1200 kg/m3) is ~0.36-3.6 wt%, which is within the same general conditions.  Accordingly, although silent to the exact concentration ranges as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Salla to include:
“0.1 to 20 wt% of an emulsifier comprising a polyaminated fatty acid,” 
in order to provide suitable amounts of the emulsifier required by Salla within the ordinary general conditions in the art, as shown by De Stefano.  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding the density from 63-99 pcf, as above, Salla discloses including “density control agents, density modifiers” ([0105]).
However, Salla fails to specify what density range is being used.
Nevertheless, working densities for LCM pills is rather well-known and ordinary in the art.  For example, De Stefano teaches “wellbore strengthening material (WBS)” (abstract) such as “a lost circulation material that seals or otherwise impedes the flow of wellbore fluids into intervals of the wellbore experiencing fluid loss” ([0017]) wherein “the fluids/pills of the present disclosure may optionally include at least one weighting agent to provide the desired weight to the fluids/pills. As is known in the art, control of density may be desired to balance pressures in the well and prevent a blowout. To prevent a blowout, the fluid in the well may have a density effective to provide a greater pressure than that exerted from the formation into the well. However, fluids having a density that place pressures on the formation that exceed the fracture strength of the formation may cause further lost circulation. Thus, it is often desirable to modify the density of a wellbore fluid with weighting agents to balance the pressure requirements of the well. … Weighting agents may be added to the pill in an amount such that the final density may range from 6.5 pounds per gallon (ppg) to 20 ppg in some embodiments” ([0063]).  6.5-20 ppg = ~48.6-149.6 pcf.
Although silent to the density range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Salla to include:
“wherein the LCM composition has a density of from about 63 pounds per cubic foot (pcf) to about 99 pcf and is capable of being injected through a drill bit of a drill string into a lost circulation zone in wellbores,”
in order to “balance pressures in the well and prevent a blowout” while also avoiding “pressures on the formation that exceed the fracture strength of the formation.”  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding the “optional” calcium carbonate or ilmenite cementitious and/or weighting agent, first, the Office observes that the current claim language refers to this as “optional.”  Accordingly, this element is not required and the claim would be provided by the Prior Art as above.
Second, even if this were not “optional,” as above, Salla discloses the system as “a lost circulation material pill to, for example, plug a thief zone” ([0109]) which can include “density control agents, density modifiers” ([0105]).  
However, Salla fails to disclose including calcium carbonate or ilmenite.
De Stefano teaches “wellbore strengthening material (WBS)” (abstract) such as “a lost circulation material that seals or otherwise impedes the flow of wellbore fluids into intervals of the wellbore experiencing fluid loss” ([0017]) wherein the WBS may be “injected as needed as a fluid loss pill” “to plug a “thief zone”” ([0025]) wherein “the fluids/pills of the present disclosure may optionally include at least one weighting agent to provide the desired weight to the fluids/pills” and “Weighting agents may be selected from one or more of the materials including, for example, barium sulfate, calcium carbonate, dolomite, ilmenite, hematite or other iron ores, olivine, siderite, manganese oxide, and strontium sulfate” ([0063]).
Even if this were not “optional,” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Salla to include calcium carbonate and/or ilmenite, in order to “provide the desired weight” (as in De Stefano) to the pill “to plug a thief zone” (as in both Salla and De Stefano) (thereby including:
“an optional cementitious and/or weighting agent selected from the group consisting of calcium carbonate (CaCO3), ilmenite, and a combination thereof”).
Regarding claim 2, as in claim 1, although silent to the density range as instantly claimed, it would have been similarly obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Salla to include “where the LCM composition has a density of from about 70 pcf to about 79 pcf,” in order to “balance pressures in the well and prevent a blowout” while also avoiding “pressures on the formation that exceed the fracture strength of the formation.”  
Regarding claim 3, Salla discloses where the LCM composition comprises from about 0.1 weight percent to about 1.5 weight percent of crosslinker ([0082] “Any suitable proportion of the composition can be the hardener or activator. For example, about 0.01 wt % to about 99 wt % of the composition is the second hardener or activator, or about 10 wt % to about 90 wt %, or about 0.01 wt % or less, or about 0.1 wt %, 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 12, 14, 16, 18, 20, 25, 30, 35, 40, 45, 50, 55, 60, 65, 70, 75, 80, 85, 90, 91, 92, 93, 94, 95, 96, 97, 98, or about 99 wt % or more”).  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claim 4, Salla discloses where the LCM composition has a thickening time of less than about 4 hours ([0065] “The method includes forming a hardened self-healing resin from the composition … Curing can occur for any suitable time, at any suitable temperature, and at any suitable pressure, such as for 10 minutes, 20, 30, 40, 50 minutes, 1 hour, 1.5, 2, 3, 4, 5, 6, 8, 10, 12, 14, 16, 18, 20, 22 hours”).  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding claim 5, Salla discloses where the epoxy resin comprises at least one of bisphenol-A-epichlorohydrin epoxy resin, C12-C14 alkyl glycidyl ether derivatives, 2,3-epoxypropyl o-tolyl ether, 1,6-hexanediol diglycidyl ether, butyl glycidyl ether, cyclohexanedimethanol diglycidyl ether, or combinations of these ([0077] “the hardened resin can be at least one of bisphenol A diglycidyl ether resin, butoxymethyl butyl glycidyl ether resin, bisphenol A-epichlorohydrin resin, and bisphenol F resin” and [0079] “the epoxide component can be a (C1-C10)hydrocarbylglycidyl ether, such as butyl glycidyl ether”; and [0080] “The epoxide component can be cyclohexanedimethanol diglycidyl ether”).
Regarding claim 8, Salla discloses where the crosslinker comprises at least one of diethylenetriamine (DETA), diethyltoluenediamine (DETDA), polyoxypropylene diamine, or combinations of these ([0088] “the first or second hardenable resin can include a polymer including disulfide groups, such as an epoxy resin comprising disulfide groups (e.g., an epoxy-resin that can be crosslinked by disulfide-containing hardeners or activator, or epoxy-resins including disulfide groups and crosslinked by via amine hardeners or activators or by other curing chemistry)” such as “diethylenetriamine (DETA)”; [0087] “The amine component can be diethyltoluenediamine” or “polyoxypropylene diamine”).
Regarding claim 10, De Stefano further teaches “Weighting agents may be added to the pill in an amount such that the final density may range from 6.5 pounds per gallon (ppg) to 20 ppg in some embodiments” ([0063]).  
Accordingly, as in claim 1, even if this were not “optional,” it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Salla to include as much calcium carbonate and/or ilmenite “in an amount” as desired, in order to “provide the desired weight” (as in De Stefano) to the pill “to plug a thief zone” (as in both Salla and De Stefano) (thereby including “where the LCM composition comprises from about 0 wt% to about 70 wt% cementitious and/or weighting agent”).  For example, if the fluid were already at the desired density between 6.5-20 ppg, then it appears 0% calcium carbonate and/or ilmenite would be added.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as obvious over Salla in view of De Stefano as in claim 1, and further in view of Al-Yami (2020/0071598) (cited previously).
Regarding claim 6, Salla discloses “the hardened resin can be … bisphenol A-epichlorohydrin resin ([0077]).  Salla further teaches “The hardenable resin can be any suitable material that can be cured” ([0072]) such as “an epoxy-based resin monomer” ([0076])
However, Salla fails to disclose including specifically C12-C14 alkyl glycidyl ether.
Al-Yami teaches “A lost circulation material (LCM) composition for sealing a lost circulation zone in a wellbore” (abstract) wherein “the epoxy resin system may include a plurality of epoxy resins. For example, in some embodiments, the epoxy resin system may include a combination of two or more of bisphenol-A-epichlorohydrin epoxy resin, 2,3-epoxypropyl-o-tolyl ether, C12-C14 alkyl glycidyl ether, or 1,6-hexanediol diglycidyl ether epoxy resin” ([0038]) and “the epoxy resin may include alkyl glycidyl ethers having from 12 to 14 carbon atoms, which may have an epoxy equivalent weight of from 270 g/eq to 305 g/eq and may exhibit a dynamic viscosity of from 5 mPa·s to 12 mPa·s” ([0037]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Salla to include, specifically, “where the epoxy resin comprises bisphenol-A-epichlorohydrin epoxy resin and C12-C14 alkyl glycidyl ether,” in order to desirably add an epoxy resin known to have “an epoxy equivalent weight of from 270 g/eq to 305 g/eq and may exhibit a dynamic viscosity of from 5 mPa·s to 12 mPa·s” as needed for the lost circulation treatment.
Second, the modification is obvious as no more than the use of familiar elements (known bisphenol-A-epichlorohydrin epoxy resin; known C12-C14 alkyl glycidyl ether) according to known techniques (known combining various epoxies) in a manner that achieves predictable results (known stopping lost circulation).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness.
Regarding claim 7, Salla discloses “composition including the plurality of capsules, a mixture including the composition, the inner compartment of one of more of the capsules, or the outer walls of one or more of the capsules can include … diluents” ([0105])
However, Salla fails to disclose including specifically oxirane mono [(C12-C14)-alkyloxy) methyl] derivatives.
Al-Yami teaches “A lost circulation material (LCM) composition for sealing a lost circulation zone in a wellbore” (abstract) wherein “the epoxy resin may include bisphenol-A-(epichlorohydrin) epoxy resin with oxirane mono [(C12-C14)-alkyloxy)methyl] derivatives. The bisphenol-A-epichlorohydrin epoxy resin is an epoxy resin made by reaction of bisphenol-A and epichlorohydrin. The bisphenol-A-(epichlorohydrin) epoxy resin may then be modified with the reactive diluent oxirane mono [(C12-C14)-alkyloxy) methyl] derivatives to reduce the viscosity of the resin and improve the adhesion, flexibility, and solvent resistance of the final resin” ([0035]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Salla to include, specifically, “a reactive diluent comprising oxirane mono [(C12-C14)-alkyloxy) methyl] derivatives,” in order to “reduce the viscosity of the resin and improve the adhesion, flexibility, and solvent resistance of the final resin.”
Second, the modification is obvious as no more than the use of familiar elements (known bisphenol-A-epichlorohydrin epoxy resin; known oxirane mono [(C12-C14)-alkyloxy)methyl] derivatives diluent) according to known techniques (known combining an epoxy with a diluent) in a manner that achieves predictable results (known stopping lost circulation).  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).  See MPEP 2143 Examples of Basic Requirements of a Prima Facie Case of Obviousness.

Response to Arguments
Applicant's arguments filed 9 November 2022 have been fully considered but they are not persuasive. 
In Applicant’s arguments, Applicant states “Moreover, Applicant respectfully asserts that it would not be possible to combine Salla with De Stefano to provide the present invention because the capsules described by Salla cannot form an invert emulsion with the help of an emulsifier. The capsules, which have an impermeable outer wall, cannot form an emulsion with water or any aqueous phase even with the addition of an emulsifier. The capsules have to be made separately in a factory or any industrial location before they are pumped downhole in an LCM composition. In fact, the capsules, which contain a resin and a curing agent, would harden immediately or relatively quickly before being pumped downhole” (p.7).
However, Applicant here is only referring to Salla’s capsules as being incapable for forming an emulsion.  In contrast, the citations to Salla in the Prior Art rejections noted both Salla’s capsules as well as Salla’s composition which forms the self-healing hardened resin in the first place.  For example, Salla states “The method includes placing in a subterranean formation a composition including a plurality of capsules each independently including an outer wall and an inner compartment. The inner compartment of each the capsules independently includes at least one of a first hardenable resin, a first hardener or activator, and a solvent. The method also includes forming a self-healing hardened resin in the subterranean formation from the composition, such as by hardening the composition (e.g., curing, wherein the composition is a curable composition). A crack, break, scratch, or erosion in the hardened resin can cause at least some of the capsules to rupture or break, which can result in a chemical reaction of the contents of the ruptured capsules with at least one of other materials in the composition or materials in other ruptured capsules, thereby at least partially healing the crack, break, scratch, or erosion in the hardened resin” ([0058]).  Similarly, Salla states “In various embodiments, the composition, the inner compartment of one or more capsules, or a combination thereof, can include one or more hardenable resins” ([0072]).  This makes clear that Salla discloses the resin system used both i) as the primary resin composition and ii) as capsules within the composition (which impart the self-healing ability to the primary resin composition).
The assertions set forth by Applicant could only apply to the capsules but would not apply to Salla’s primary resin composition, which uses the same materials inside Salla’s capsules.  Accordingly, this argument is not persuasive.  Nevertheless, the citations as above are updated now to solely refer to Salla’s composition and not Salla’s capsules, to avoid confusion about which elements of Salla are being cited.

In the case of further Amendments, Applicant is advised to consider what are the critical features of the current Invention, and how do these critical features interact in the Invention in order to produce the unique phenomena of the Invention.  
Upon further consideration, the Office observes that the (optional) calcium carbonate and/or ilmenite cementitious and/or weighting agent appears to be taught by De Stefano, which was previously cited.  Accordingly, Applicant may “back out” of this Amendment and instead consider a different route to distinguish the current Invention.
Nevertheless, Applicant is advised to beware the inclusion of New Matter.  
As always, Applicant may consider contacting the Examiner for an Interview or the like, in the case further explanation or guidance is desired.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674